Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim recites a method of decoding a picture from a video bitstream, the video bitstream including a slice header of a current slice and data representing the current slice, the method comprising: obtaining a parameter used to derive a number of tiles in the current slice from the slice header when a slice address of the current slice is not an address of a last tile in the picture where the current slice is located; and reconstructing the current slice using the number of tiles in the current slice and the data representing the current slice.
The limitation of obtaining a parameter used to derive a number of tiles in the current slice from the slice header when a slice address of the current slice is not an address of a last tile in the picture where the current slice is located, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. There is nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of reconstructing the current slice using the number of tiles in the current slice and the data representing the current slice, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a method of decoding a picture from a video bitstream, the video bitstream including a slice header of a current slice and data representing the current slice. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Accordingly, claim 1, 9-11 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11 are rejected under 35 U.S.C. 102A1 as being anticipated by US 20160286235 A1-Yamamoto et al (Hereinafter referred to as “Yam”).
Regarding claim 1, Yam discloses a method of decoding a picture from a video bitstream, the video bitstream including a slice header of a current slice and data representing the current slice ([0255-257]), the method comprising: 
obtaining a parameter used to derive a number of tiles in the current slice from the slice header ([0223-0233]) when a slice address of the current slice is not an address of a last tile in the picture where the current slice is located ([0255-0261], wherein the position at the head is interpreted as not being the last tile); and
 reconstructing the current slice using the number of tiles in the current slice and the data representing the current slice ([0261], generating the decoded image of the slice. In order to decode, the slice has to be reconstructed).
Regarding claim 6, Yam discloses the method according to claim 1, wherein the slice address is in unit of tile ([0409], wherein slice is included in the target tile is interpreted as the slice address is in the unit of the tile).
Regarding claim 7, Yam discloses the method according to claim 1, wherein reconstructing the current slice using the number of tiles in the current slice comprises: determining a scan order of coding tree units in the current slice using the number of tiles in the current slice ([0237], scanning CTB; [0246-0249], scan order of CTU); and reconstructing the coding tree units in the current slice using the scan order ([0113], decoding CTU. Reconstruction  has to happen in order to decode).
Regarding claim 8, analyses are analogous to those presented for claim 1 and are applicable for claim 8 (encoding performs the opposite of decoding, abstract encoding).
Regarding claim 9, analyses are analogous to those presented for claim 1 and are applicable for claim 9, wherein processor coupled to a memory (claim 1)
Regarding claim 10, analyses are analogous to those presented for claim 9 and are applicable for claim 10 (encoding performs the opposite of decoding, abstract encoding).
Regarding claim 11, analyses are analogous to those presented for claim 1 and are applicable for claim 11.
Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487